Title: From John Adams to Arthur St. Clair, 30 May 1797
From: Adams, John
To: St. Clair, Arthur



Sir
Philadelphia May 30th 1797.

I have received your favor of the 20th of this month, and thank you for your obliging Compliments, on my succeeding to the Executive Branch of Government. While I regret your affliction with the Gout, I congratulate you on your perfect prospect of recovery from its pains, and their consequences, and hope that in a short time, your health will be so fully established as to enable you to go wher’er duty shall Call you—
I am Sir with great esteem your / Most Obt & Humble Servt.
John Adams.—